Citation Nr: 1729151	
Decision Date: 07/25/17    Archive Date: 08/04/17

DOCKET NO.  13-24 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a lumbosacral strain (back disability) prior to November 2, 2011, and in excess of 40 percent thereafter.  

2.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. B. Kass, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2003 to August 2003 and from July 2004 to April 2005.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The Veteran testified before the undersigned Veterans Law Judge in April 2016.  A transcript of the hearing has been associated with the record.

The Board remanded this claim in June 2016.  The claim has since returned for further appellate consideration.



FINDINGS OF FACT

1.  Prior to August 9, 2011, the Veteran's back disability manifested with flare-ups, pain on motion, and forward flexion approximating 60 degrees.

2.  From August 9, 2011, the Veteran's back disability manifested with spasms and forward flexion limited to 30 degrees.  

3.  The Veteran has not met her evidentiary burden in regards to TDIU.



CONCLUSIONS OF LAW

1.  Prior to August 9, 2011, the criteria for a 20 percent rating, but no higher, for a back disability are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, DC 5237 (2016).

2.  From August 9, 2011, the criteria for a 40 percent rating, but no higher, for a back disability are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, DC 5237 (2016).

3.  The criteria are not met for a TDIU.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Ratings 

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321 (a), 4.1 (2016).  Separate diagnostic codes (DCs) identify the various disabilities.  See generally 38 C.F.R. Part 4 (2016).  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Consistent with the facts found, the rating may be higher or lower for periods of the time under review on appeal, that is, the rating may be "staged."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Analysis

The RO has rated the Veteran's service-connected low back disability as 10 percent disabling prior to November 2, 2011, and 40 percent disabling thereafter pursuant to DC 5237.  The Veteran seeks a higher rating.

Under the General Rating Formula, a 10 percent rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation requires unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is assigned due to unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, DC 5237.

Normal range of motion for the thoracolumbar spine is flexion from 0 to 90 degrees, extension from 0 to 30 degrees, lateral flexion from 0 to 30 degrees, and rotation from 0 to 30 degrees.  The combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, Plate V (2016).

With respect to range of motion, a May 2010 VA examination documented forward flexion to 70 degrees with pain at the end of the range.  Extension was 20 degrees with pain at the end of the range.  Bilateral lateral flexion and bilateral lateral rotation was 30 degrees without complain of pain.  In August 2011, private treatment records showed the Veteran's range of motion testing was within normal limits.  She had a spasm on forward flexion at 30 degrees.  In November 2011, Dr. E. L. stated that the Veteran's range of motion measurements indicated severe compression that would not allow her to participate in any strenuous physical activities.  Her forward flexion was 30 degrees, lateral flexion was 10 degrees on the right and was 5 degrees on the left; and her bilateral rotation was 5 degrees.  A July 2016 VA examination documented forward flexion was 50 degrees, extension was 15 degrees, lateral flexion was 15 degrees, and lateral rotation was 30 degrees.  

In addition to the above, the Veteran reported flare-ups from prolonged standing, walking, and driving during her May 2010 VA examination.  At first her pain was off and on, but it became daily after service.  She did not report flare-ups at the July 2016 VA examination.  However, she described functional loss that resulted in less movement than normal, pain upon movement, and generalized weakness.  

Based on these findings of limitation of motion and the Veteran's reported flare-ups, the Board finds that prior to August 9, 2011, a 20 rating is appropriate.  Although the Veteran's forward flexion was 70 degrees, her flare-ups, pain on motion, and consistent pain represented functional loss that closely approximates forward flexion limited to 60 degrees.  She did not demonstrate forward flexion to 30 degrees or less, which is required for the next higher rating.  

However, the evidence shows an increase in severity since August 9, 2011, that limits her forward flexion to 30 degrees.  August 2011 treatment notes indicated a muscle spasm when the Veteran forward flexes at 30 percent.  The next higher, 50 percent rating, is not demonstrated by the evidence of the record, as no ankylosis has been found.  Accordingly, from August 9, 2011, a 40 percent rating, but no higher, is approximated.  

II.  TDIU

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2016).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993) (emphasis added).

The law provides that a total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a) (2016).

The Veteran was sent the appropriate notice letter regarding TDIU in June 2016.  In that letter, VA asked the Veteran to submit a completed application for unemployability.  However, no reply was ever received to that request.  The Veteran has not provided her complete work and education history.  Thus, a fully informed determination cannot be made about the effects of her service-connected disabilities on her ability to maintain gainful employment, consistent with her education and work experience.  

The Veteran has been given ample notice and opportunity to submit the information needed to establish entitlement to this benefit.  For whatever reason, she has not done so.  The duty to assist is not a one-way street; if a claimant wishes help in developing her claim, she cannot passively wait when she may or should have information that is essential in obtaining putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In this case, because the Veteran did not respond to VA's request for additional information, the Board is constrained to find that she has not met her evidentiary burden for a TDIU, as the Veteran has not provided additional information about her education and prior work experience.  

Moreover, the Secretary is not obligated to grant a claim for benefits simply because there is no evidence disproving it.  See 38 U.S.C. § 5107 (a) ("[A] claimant has the responsibility to present and support a claim for benefits."); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA ... the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination); Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility).

Although the Board is appreciative of the Veteran's faithful and honorable service to our country, given the record before it entitlement to a TDIU must be denied.  38 C.F.R. § 4.16 (2016).

The Board has considered the Veteran's claims and decided entitlement based on the evidence.  Neither the Veteran nor her representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to her claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).














ORDER

A rating of 20 percent, but no higher, for a back disability prior to August 9, 2011, is granted.

A rating of 40 percent, but no higher, for a low back disability from August 9, 2011, is granted. 

The request for TDIU is denied.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


